Earthstone Energy, Inc. Reports Fourth Quarter and Full Year 2016 Results The Woodlands, Texas, March 15, 2017 – Earthstone Energy, Inc. (NYSE MKT: ESTE) (“Earthstone”, the “Company”, “we” or “us”), today announced financial and operating results for the three and twelve month periods ended December 31, 2016.In addition, the Company announced its estimated proved reserves as of December 31, 2016. For the fourth quarter of 2016, Earthstone reported a net loss attributable to common stockholders of $33.0 million, or $1.48 per diluted share, which included a pre-tax non-cash impairment charge (related to goodwill and oil and gas properties) of $24.3 million, and Adjusted EBITDAX(1), a non-GAAP financial measure, of $7.0 million. For the year ended December 31, 2016, the Company reported a net loss attributable to common stockholders of $54.5 million, or $2.92 per diluted share, including a pre-tax non-cash impairment charge (related to goodwill and oil and gas properties) of $24.3 million, and Adjusted EBITDAX(1), a non-GAAP financial measure, of $16.3 million.
